510 U.S. 810
United Statesv.Carlton.
No. 92-1941.
Supreme Court of United States.
October 4, 1993.

1
Appeal from the C. A. 9th Cir.


2
Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 16, 1993. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 14, 1993. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, January 5, 1994. This Court's Rule 29 does not apply. Reported below: 972 F. 2d 1051.